J-A03033-20


                             2020 PA Super 109

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT
                                                    OF PENNSYLVANIA
                         Appellee

                    v.

KEVIN RAY BRADLEY

                         Appellant                 No. 1196 MDA 2019


       Appeal from the Judgment of Sentence Entered July 3, 2019
           In the Court of Common Pleas of Lycoming County
           Criminal Division at No.: CP-41-CR-0000317-2018
BEFORE: LAZARUS, STABILE, and DUBOW, JJ.

OPINION BY STABILE, J.:                               FILED MAY 05, 2020

      Appellant Kevin Ray Bradley appeals from the July 3, 2019 judgment of

sentence entered in the Court of Common Pleas of Lycoming County (“trial

court”), following his jury conviction for defiant trespass under Section

3503(b)(1) of the Crimes Code, 18 Pa.C.S.A. § 3503(b)(1). Upon review, we

affirm.

      In connection with his filming in the lobby of the Williamsport Bureau

Police Department (the “Lobby”), Appellant was charged with defiant trespass.

The case eventually proceeded to a jury trial, at which the Commonwealth

proffered the testimony of Corporal Brian McGee, who testified that he was

employed with the Williamsport Police Department since September of 2012.

N.T. Trial, 4/2/19, at 24. Corporal McGee further testified that he worked in

a supervisory capacity at the police department, which is located “within the

rear of the City Hall Building.” Id. at 24-25. He explained that the police
J-A03033-20



department has two separate entrances, “one is secured and one is controlled

by the shift supervisor whose [sic] sitting at the desk.” Id. at 25. Corporal

McGee testified that the police department has a lobby that is open to the

public. Id. He stated:

      During specific times and hours, the lobby is – the door is unlocked
      and the public can access the duty supervisor, whoever is
      managing that supervisor’s desk or what we call the lodge desk,
      has control over that particular door can secure that door at any
      time. There’s also a button that can release the lock on that door
      to allow folks in and out as the watch commander desires.

Id.

      Corporal McGee testified that, on January 25, 2018, shortly after 4:00

p.m. he had an interaction with Appellant in the Lobby.           Id. at 25-26.

Specifically, Corporal McGee recalled that as he was finishing up the shift

change and roll call, an officer informed him that Appellant “was at the

window.” Id. at 25-26. Corporal McGee testified that at that time, he did not

know why Appellant was at the station. Id. at 26. Corporal McGee recalled

that, upon learning of Appellant’s presence,

      I went out, as typical, I went into the watch commander’s office
      which is still within a secure area behind a partition of glass and I
      immediately notice [Appellant] standing at the window and he was
      holding a cell phone in his hand in a manner that was obvious to
      me that he was recording.

Id. Corporal McGee explained that Appellant “was holding his cell phone, the

camera was facing towards me and then I asked him immediately if he was

recording and he stated yes.” Id. at 31. Corporal McGee stated that recording

was not “permitted in the area that [Appellant] was in.”         Id. at 26.   In

explaining the reasons for the prohibition, Corporal McGee remarked:

                                      -2-
J-A03033-20


       There’s multiple reasons. One of the reasons is there could be
       confidential information discussed within a secure area of the
       police department and that’s confidential information that we
       would not want to get out to the public, it could be detrimental to
       any case. The walls could be very thin and very easy to hear into
       another room or throughout the secure area into the lobby area.

       In addition to that, multiple times throughout the day we have
       confidential informants that come in there who we obviously want
       to keep their identity safe and secure so that they are not
       retaliated against for any sort of case.

       There’s also under cover [sic] police officers that come in and out
       of there and we obviously want to keep their identity safe and
       secure so that there’s no retaliation against them in the street.

       And, victim of any crime who may want to remain anonymous or
       may be the victims of any sort of domestic violence or any act of
       that nature, we want to keep them safe and that’s our duty to not
       allow some of that confidential information to be put out to the
       public.

Id. at 26-27. Corporal McGee further recalled that on the day of the incident,

there was a posted no-filming sign in the Lobby where Appellant was

standing.1    Id. at 27.     He testified that the sign was “to the left side” of

Appellant and “about eye level, maybe a little bit above eye level.”          Id.

Corporal McGee was unable to recall the exact date when the sign was posted.

Id. He, however, testified that the sign was not put up a few days before the

incident with Appellant. Id. at 28-29.

       Recalling his interaction with Appellant, Corporal McGee testified that,

upon recognizing that Appellant was filming, “I immediately instructed [him]

that he needed to cease filming and I referred him to the sign which was

posted at that time.” Id. at 29. According to Corporal McGee, Appellant did

____________________________________________


1 The sign, which was admitted into evidence, stated in relevant part and in
capitalized letters that “recording, taping[,] photographing strictly prohibited.”
Reproduced Record (R.R.) at 142a.

                                           -3-
J-A03033-20



not obey his command and continued filming. Id. “He continued to film and

he continued to state how the City of Williamsport was violating his rights, his

constitutional rights, and made comments on his video asking the public to

contact the police station.”   Id.   Describing his response, Corporal McGee

testified:

      At this point I exited the secure area of the police station and I –
      upon exiting the secure area I pointed to the sign and began to
      explain to [Appellant] the reasons for the sign being posted,
      confidential information and items of that nature. And then I also
      multiple times asked him to cease recording, multiple times asked
      him to leave. I instructed him that he needs to cease. I instructed
      him that he needs to leave multiple times over and if he did not
      abide by any of these then I would arrest him for the trespass.

Id. When Appellant continued to disobey his instruction to cease filming or

leave the station, Corporal McGee “attempted to take [Appellant’s] phone from

him so that the recording could cease.” Id. at 30. According to Corporal

McGee:

      At that point in time there was an individual from the public
      attempting to enter. I had no idea who the individual was. I
      didn’t know if it was some sort of undercover officer or confidential
      informant, anything like that. And I also instructed [Appellant]
      that he was under arrest and I was preparing to take him into
      custody.

Id. (emphasis added). Corporal McGee testified that he arrested Appellant

with the assistance of additional officers. He described the arrest as follows:

      [Appellant] attempted to pull away from me taking him into
      custody. There was a slight struggle with [Appellant], it created
      a disturbance, and again, something that can be clearly heard
      through the walls or into a secure area where there was multiple
      police officers and three additional officers – actually I believe
      there were four additional officers – exited and assisted me in
      taking [Appellant] into custody.

Id.

                                      -4-
J-A03033-20



      Thereafter, the Commonwealth introduced into evidence and played for

the jury a station video depicting the incident. Id. at 31. Corporal McGee

noted that the no-filming sign applied “equally to every member of the public

who would have walked in.” Id. Corporal McGee stated that if Appellant had

complied with his command and turned off the recording, he would not have

asked him to leave the station. Id. at 31-32.

      On cross-examination, Corporal McGee acknowledged that Appellant

was “well known to the department as someone who videos police.” Id. at

32-33. Corporal McGee described the Lobby as “an area which the public has

access to and I, as a supervisor or a watch commander at that desk, can

control access via locking a door or keeping the door unlocked.” Id. at 33.

Corporal McGee, however, acknowledged that when the door is unlocked, any

member of the public “can come in.” Id. He further clarified that Appellant’s

phone, while he was filming, was pointed toward “the secure area of the police

station.”   Id.   Corporal McGee acknowledged that anyone could observe a

confidential informant or an undercover officer enter the police station. Id.

at 34-35. Corporal McGee also acknowledged that Appellant would have been

permitted to film individuals entering the police department from the steps

outside. Id. at 35. He also conceded that the video of the incident depicted

Appellant asserting a constitutional right to film in the Lobby.   Id. at 36.

Corporal McGee testified that the Lobby door was unlocked from 9:00 a.m. to

5:00 p.m. on weekdays. Id. at 37.




                                    -5-
J-A03033-20



      At the close of the Commonwealth’s evidence, Appellant filed a motion

for judgment of acquittal, which the trial court denied.            Id. at 41-46.

Thereafter, in response, Appellant testified on his own behalf.         Appellant

testified that it was his “hobby or activity of videoing police and governmental

agen[cies]” because he likes to hold “public officials accountable for their

actions.” Id. at 46. Appellant testified that he had been filming police for

between two and three years. Id. at 47. He testified that he previously had

filmed in the Lobby and that no one at the station at that time directed him to

stop filming. Id. Appellant explained that he was “live streaming” on YouTube

his visit to the station on the day of the incident and that he “had people

watching so I had witnesses there in case something happened.”            Id.   He

testified that he was holding his cell phone “long ways” up, i.e., vertically. Id.

at 48.    Appellant explained that he refused to obey Corporal McGee’s

commands to stop filming because “I feel it’s my constitutional right to video

record the police.” Id. He testified that he engages in “First Amendment

audits,” which he described as

      Where you go to a place and stand out on a public sidewalk and
      record a building. It’s a First Amendment right to be able to record
      because the Supreme Court rules that you can’t trespass with your
      eyes. Anything you see with the eyes you can record as long as
      it’s in public.

Id. at 48-49. Finally, Appellant testified that, on the day of the incident, he

went to the police station to retrieve his phone.      Id. at 49.    According to

Appellant, the police left him a “message on [his] machine” and “sent [him] a

letter” to pick up his phone. Id.


                                      -6-
J-A03033-20



      On cross-examination, Appellant conceded that he did not know whether

something was going to happen when he live-streamed his visit to the police

station from the Lobby. Id. at 49. Appellant acknowledged that members of

the public were permitted to observe his criminal trial, but would be prohibited

from filming the same, absent permission by the court. Id. at 50.

      After the close of evidence, closing arguments and instructions, the jury

retired to deliberate. Prior to the verdict, however, the jury returned with

questions. The jury asked, “With or without a sign present does the officer

have the right or authority to ask [Appellant] to stop the recording in the area

in the police station? Second question, if so, does he then have the authority

to arrest or ask [Appellant] to leave for not complying?” Id. at 75-76. The

trial court responded:

      The officer has a right to ask somebody to leave a public area if
      they were being disruptive. Being disruptive is a question of fact
      for you to decide and if he has the right to ask him to leave for
      being disruptive, then he has a right to take whatever actions are
      necessary to force compliance with that. That’s about the only
      way I can explain it to you. He has a right to be in a public area
      unless he’s doing something disruptive. Whether or not somebody
      is disruptive is a question of fact. If he’s being disruptive, then
      the officer has a right to ask him to leave or arrest or whatever he
      has to do.

Id. at 76.    Appellant’s counsel objected to the trial court’s instruction,

asserting that an officer does not have a right to charge someone with defiant

trespass where a person is being disruptive in a public setting. Id. Instead,

counsel argued that the officer must charge the person with crimes related to

the disruption, such as disorderly conduct. Id. The jury eventually returned

a guilty verdict. Appellant moved to set aside the jury verdict and, once more,

                                     -7-
J-A03033-20



for a judgment of acquittal. Id. at 79. Following argument, the trial court

denied the motion. Id. at 82.

        Prior to sentencing, on June 6, 2019, Appellant filed a motion for

judgment of acquittal or new trial. On July 3, 2019, the trial court sentenced

Appellant to, inter alia, one year of probation. On July 8, 2019, the trial court

denied Appellant’s motion for judgment of acquittal.            Appellant timely

appealed. Appellant and the trial court complied with Pa.R.A.P. 1925.

        On appeal, Appellant presents four issues for our review.

        [I.] Whether the Commonwealth failed to meet its burden of proof
        as to [Appellant’s] non-compliance with lawful conditions imposed
        for access to or remaining in the [Lobby]?

        [II.] Whether the defiant trespass statute through the prohibition
        of taking video in the [Lobby] was unconstitutional as applied to
        [Appellant]?

        [III.] Whether the Commonwealth failed to prove the required
        element of intent beyond a reasonable doubt?

        [IV.] Whether the [c]ourt’s instruction that the officer had the
        right to charge [Appellant] with defiant trespass if [Appellant] was
        being “disruptive” while in the [Lobby] was unsupported by the
        evidence, erroneous and unfairly prejudicial to [Appellant]?

Appellant’s Brief at 5 (unnecessary capitalizations omitted). We will address

each issue seriatim.

        Although Appellant’s first issue is couched as a sufficiency claim, at the

core he raises only an argument under the First Amendment to the United

States Constitution.2 Appellant argues that the no-filming condition imposed

via the sign in the Lobby is unlawful because it violated his right to free speech

____________________________________________


2   Appellant does not raise any state constitutional claims.

                                           -8-
J-A03033-20



guaranteed under the First Amendment. Additionally, Appellant asserts that

the no-filming condition displayed on the sign is unlawful since it lacks the

force of law because it was not authorized by a local ordinance or statute. He

claims the condition was imposed only following an oral request from the Chief

of Police.

      The Commonwealth concedes that the filming of police is an activity

protected by the First Amendment.         Commonwealth’s Brief at 7.          The

Commonwealth, however, counters that under the circumstances of this case,

the no-filming condition in the Lobby was a reasonable time, place, and

manner restriction. Id.

      The First Amendment provides: “Congress shall make no law respecting

an establishment of religion, or prohibiting the free exercise thereof; or

abridging the freedom of speech, or of the press; or the right of the people

peaceably to assemble, and to petition the government for a redress of

grievances.” U.S. CONST. amend. I (emphasis added).

      Recently, the Third Circuit Court of Appeals explained:

      The First Amendment protects the public’s right of access to
      information about their officials’ public activities. It goes beyond
      protection of the press and the self-expression of individuals to
      prohibit government from limiting the stock of information from
      which members of the public may draw. Access to information
      regarding public police activity is particularly important because it
      leads to citizen discourse on public issues, the highest rung of the
      hierarchy of the First Amendment values, and is entitled to special
      protection. That information is the wellspring of our debates; if
      the latter are to be uninhibited, robust, and wide-open, the more
      credible the information the more credible are the debates.

      To record what there is the right for the eye to see or the ear to
      hear corroborates or lays aside subjective impressions for
      objective facts. Hence to record is to see and hear more

                                      -9-
J-A03033-20


       accurately. Recordings also facilitate discussion because of the
       ease in which they can be widely distributed via different forms of
       media.    Accordingly, recording police activity in public falls
       squarely within the First Amendment right of access to
       information. As no doubt the press has this right, so does the
       public.

Fields v. City of Philadelphia, 862 F.3d 353, 359 (3d Cir. 2017) (citations

and quotation marks omitted).3 The Third Circuit, however, cautioned that all

recording was not protected or desirable. Id. at 360. “The right to record

police is not absolute. It is subject to reasonable time, place, and manner

restrictions.”    Id. (quotation marks omitted). In Kelly v. Borough of

Carlisle, 622 F.3d 248 (3d Cir. 2010), the court noted that the right to

videotape police is “subject to reasonable time, place and manner restrictions,

as long as they are justified without reference to the content of the regulated

speech, are narrowly tailored to serve a significant governmental interest, and

leave open ample alternative channels for communication of the information.”

Kelly, 622 F.3d at 262. (quotation marks and citations omitted).             “If a

person’s recording interferes with police activity, that activity might not be

protected. For instance, recording a police conversation with a confidential

informant may interfere with an investigation and put a life at stake.” Fields,

862 F.3d at 360.

       In Fields, the two plaintiffs brought Section 1983, 42 U.S.C. § 1983,

claims against the City of Philadelphia and certain police officers, alleging,


____________________________________________


3 We treat decisions of the Third Circuit as persuasive authority on questions
of federal constitutional law.    See Stone Crushed P’ship v. Kassab
Archbold Jackson & O’Brien, 908 A.2d 875, 883 n.10 (Pa. 2006).

                                          - 10 -
J-A03033-20



inter alia, that the officers illegally retaliated against them for exercising their

First Amendment right to record public police activity. Plaintiff Amanda Geraci

attended an anti-fracking protest at the Philadelphia Convention Center.

Belonging to a police watchdog group, she carried her camera and wore a pink

bandana that identified her as a legal observer. When the police initiated the

arrest of a protester, Geraci moved to record the arrest from a better vantage

point. She did not interfere with the police. Yet, an officer abruptly pushed

her and pinned her against a pillar for one to three minutes, preventing her

from observing or recording the arrest. Geraci was not arrested or cited.

       Plaintiff Fields, who was a sophomore at Temple University, was on a

public sidewalk where he observed numerous police officers breaking up a

house party across the street. The nearest officer was fifteen feet away from

him. Using his iPhone, he photographed the scene. An officer noticed him

taking pictures and inquired whether he liked taking pictures of grown men.

The officer directed Fields to leave. He refused. The officer arrested Fields,

seized his phone, and detained him. The officer ultimately released Fields and

issued him a citation for obstructing highway and other public passage. Later

the charges were withdrawn because the officer failed to appear at the court

hearing.

       Despite the defendants’ decision not to argue against the existence of a

First Amendment right,4 the district court sua sponte concluded that the
____________________________________________


4 The defendants sought the dismissal of the case on the basis of qualified
immunity.

                                          - 11 -
J-A03033-20



plaintiffs’ activities were not protected by the First Amendment because they

presented no evidence that their conduct may be construed as expression of

a belief or criticism of police activity. Id. at 356. On appeal, the Third Circuit

disagreed, holding that “under the First Amendment’s right of access to

information the public has the commensurate right to record—photograph,

film or audio record—police officers conducting official police activity in public

areas.” Id. at 360. The court, however, did not address the constitutional

limits of this important First Amendment right because the defendants offered

no justification for the action.   Id.   Accordingly, the court noted that no

“countervailing concerns” existed to justify a departure from the general right

to free speech under the First Amendment. Id.

      Instantly,   the   Commonwealth      concedes    that   Appellant   has   a

constitutional right anchored in the First Amendment to videotape police

activity in public places. Unlike in Fields, however, the Commonwealth here

argues that the no-filming condition imposed in the Lobby is a reasonable

justification from or restraint on free speech. We agree.

      The Commonwealth presents several countervailing concerns to

Appellant’s argument that he had an absolute right under the First

Amendment to videotape in the Lobby.           Principally, the Commonwealth

highlights Corporal McGee’s testimony that the police department’s no-filming

condition in the Lobby was based on several reasons:          (1) preventing the

disclosure of confidential information relating to ongoing investigations

discussed within secure areas of the police department; (2) safeguarding the

                                     - 12 -
J-A03033-20



identity of confidential informants and undercover officers; (3) ensuring their

safety by preventing the risk of retaliation against them; and (4) ensuring and

preserving the privacy of crime victims. See N.T. Trial, 4/2/19, at 26-27.

Indeed, the trial court found “Corporal [] McGee testified with regard to

numerous grounds upon which the no[-]filming policy was based, citing

confidentiality and victim safety as fundamental components.”         Trial Court

Order, 7/5/19, at ¶ 2. Thus, the restriction or condition at issue is reasonable.

      The no-filming condition applies to all members of the public who visit

the Lobby. In other words, members of the public are granted a license to

enter and remain in the Lobby, provided that they abide by the condition.

Among other things, the no-filming condition ensures the integrity of police

investigations and activity. The condition applies only to the Lobby and the

interior of the police station, and not to areas outside of the police station,

such as steps or entrances. Admittedly, it prohibits only the recording, taping,

and photographing within the Lobby. The condition does not bar the use of

parchment and quill in the Lobby. It, therefore, is a reasonable restriction

under the First Amendment because it is narrowly tailored to serve a

significant governmental interest, i.e., to ensure the safety, security and

privacy   of   officers,   informants   and   victims.   Moreover,   it   prevents

interferences with police activity. Accordingly, under the circumstances of this

case, the recording or filming in the Lobby by members of the public is not a

protected activity under the First Amendment.




                                        - 13 -
J-A03033-20



      To the extent Appellant claims that the no-filming condition must have

the force of law to be lawful and enforced against the public—that is, it be

authorized   by   a   local   ordinance   or   statute—we   disagree.    As   the

Commonwealth notes and our review of the record confirms, Appellant does

not cite any legal authority in support of this claim. “[W]here an appellate

brief fails to provide any discussion of a claim with citation to relevant

authority or fails to develop the issue in any other meaningful fashion capable

of review, that claim is waived.” In re W.H., 25 A.3d 330, 339 n.3 (Pa. Super.

2011), appeal denied, 24 A.3d 364 (Pa. 2011). Because Appellant failed to

cite relevant case law, develop his legal argument, or apply the law to the

facts of the case regarding this contention, it is waived. Commonwealth v.

Wise, 171 A.3d 784, 791 (Pa. Super. 2017) (issue waived where appellant

provided an undeveloped argument and neglected to cite to controlling case

law), appeal denied, 186 A.3d 939 (Pa. 2018).

      We now turn to Appellant’s second issue, which is intimately related to

his first.   Whether the defiant trespass statute, as applied to him, is

unconstitutional because of the alleged constitutional infirmities of the no-

filming condition imposed in the Lobby.

      Preliminarily, we note:

      [A]cts passed by the General Assembly are strongly presumed to
      be constitutional, including the manner in which they were passed.
      Accordingly, a statute will not be declared unconstitutional unless
      it clearly, palpably, and plainly violates the Constitution. If there
      is any doubt that a challenger has failed to reach this high burden,
      then that doubt must be resolved in favor of finding the statute
      constitutional.


                                      - 14 -
J-A03033-20



Pa. State Ass’n of Jury Comm’rs v. Commonwealth, 64 A.3d 611, 618

(Pa.   2013)    (internal   citation   and   quotation   marks     omitted).     In

Commonwealth v. Brown, 26 A.3d 485 (Pa. Super. 2011), we stated:

       When an appellant challenges the constitutionality of a statute, he
       or she presents this Court with a pure question of law, for which
       our standard of review is de novo and our scope of review is
       plenary.

       [As indicated], a statute is presumed to be constitutional and will
       only be invalidated as unconstitutional if it clearly, palpably, and
       plainly violates constitutional rights. Further, a defendant may
       contest the constitutionality of a statute on its face or as-applied.
       A facial attack tests a law’s constitutionality based on its text alone
       and does not consider the facts or circumstances of a particular
       case. An as-applied attack, in contrast, does not contend that a
       law is unconstitutional as written but that its application to a
       particular person under particular circumstances deprived that
       person of a constitutional right. A criminal defendant may seek
       to vacate his conviction by demonstrating a law’s facial or as-
       applied unconstitutionality.

Brown, 26 A.3d at 493 (citations omitted).

       The criminal trespass statute provides in pertinent part:

       (b) Defiant trespasser.--

       (1) A person commits an offense if, knowing that he is not
       licensed or privileged to do so, he enters or remains in any
       place as to which notice against trespass is given by:

             (i) Actual communication to the actor[.]

        ....

       (c) Defenses.-- It is a defense to prosecution under this section
       that:

       (2) the premises were at the time open to members of the public
       and the actor complied with all lawful conditions imposed on
       access to or remaining in the premises[.]


18 Pa.C.S.A. § 3503(b)(1), (c)(2) (emphasis added).




                                       - 15 -
J-A03033-20



      Here, Appellant essentially repeats his first claim, albeit differently

framed. Appellant asserts that the defiant trespass statute is unconstitutional,

as applied to him, because it sanctions an unlawful condition and criminalizes

his right to free speech under the First Amendment. That unlawful condition,

Appellant argues, is the no-filming restriction imposed in the Lobby. We adopt

our conclusion above that the no-filming condition is reasonable and did not

run afoul of the First Amendment. To the extent Appellant argues that the

reasons advanced by the Commonwealth to justify the no-filming condition

are mere conjecture and abstract, we disagree. As the Commonwealth notes:

      The video admitted into evidence showed, however an
      unidentified person in civilian clothing attempted to enter
      the police station while [Appellant] was inside, filming.
      Additionally, [Appellant’s] argument regarding the particular
      reasons given were present at this particular time is not directly
      on point – the no-filming condition is not needed only when a
      certain situation implicating it is present; rather, the no-filming
      condition is needed because, in a police station, a situation
      implicating the condition – a victim who wishes to remain
      anonymous reporting a crime, or a confidential informant or
      undercover officer proceeding to a private area – could arise at
      any time and without warning in the regular course of business at
      a police station. It is impossible to say when such a situation
      requiring confidentiality will arise, and such situations will arise as
      a matter of course – this is a fundamental difference between the
      interior of the police station and the world outside.

Commonwealth’s Brief at 14 (emphasis added). Accordingly, Appellant does

not obtain relief.

      We next address Appellant’s argument that the evidence presented at

trial was insufficient to establish that he had the requisite mens rea to commit

defiant trespass.




                                      - 16 -
J-A03033-20



      A claim challenging the sufficiency of the evidence is a question of law.”

Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000).

      The standard we apply in reviewing the sufficiency of the evidence
      is whether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying the above test, we may not weigh
      the evidence and substitute our judgment for the fact-finder. In
      addition, we note that the facts and circumstances established by
      the Commonwealth need not preclude every possibility of
      innocence. Any doubts regarding a defendant’s guilt may be
      resolved by the fact-finder unless the evidence is so weak and
      inconclusive that as a matter of law no probability of fact may be
      drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered. Finally, the finder of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.

Commonwealth v. Antidormi, 84 A.3d 736, 756 (Pa. Super. 2014), appeal

denied, 95 A.3d 275 (Pa. 2014).

      To   establish   defiant   trespass   under   Section   3503(b)(1)(i),   the

Commonwealth must prove that a defendant (1) entered or remained upon

property without a right to do so; (2) while knowing that he had no license or

privilege to be on the property; and (3) after receiving direct or indirect notice

against trespass. See Commonwealth v. Wanner, 158 A.3d 714, 718 (Pa.

Super. 2017 (citation omitted).     The crime of defiant trespass includes an

element of intent or mens rea.

      Here, upon our review of the evidence viewed in a light most favorable

to the Commonwealth as the verdict winner, we agree with the trial court’s

conclusion that the Commonwealth proved beyond a reasonable doubt that


                                      - 17 -
J-A03033-20



Appellant committed defiant trespass.          The trial court found that “Corporal

McGee testified that he informed [Appellant] that he was not licensed to

remain in the police station” if he did not cease filming. Trial Court Order,

7/5/19, at ¶ 4.      The record, detailed above, shows that Appellant did not

comply.     Instead, despite Corporal McGee’s repeated commands to stop

recording, Appellant continued to film in the Lobby, pointing his phone toward

the secure area of the station.5 Accordingly, under the circumstances of this

case whereby Corporal McGee gave repeated warnings to Appellant to stop

filming, to cease or leave, and Appellant’s refusal to comply, it is clear that

Appellant had actual and direct notice that he was no longer licensed or

privileged to remain in the Lobby. Thus, based upon the foregoing and viewed

in a light most favorable to the Commonwealth, we agree with the trial court

that the Commonwealth proved beyond a reasonable doubt that Appellant

committed defiant trespass.

        Appellant also argues that he lacked the intent to commit defiant

trespass because he believed he had a constitutional right under the First

Amendment to videotape his visit to the police station; based on that belief,

he continued to film in the Lobby. We disagree.

        The trial court and the Commonwealth correctly point out that

Appellant’s mistake was one of law, not fact. If Appellant’s argument were to

be accepted, the Commonwealth argues, it “would provide an absolute

____________________________________________


5   While he was filming, an unknown individual attempted to enter the Lobby.

                                          - 18 -
J-A03033-20



defense to any prosecution” where a defendant asserts a good-faith, yet

erroneous, understanding of the law. Commonwealth’s Brief at 15. It is well-

settled that mistake of law is not a defense. See 18 Pa.C.S.A. § 304 cmt.

(“Generally speaking, ignorance or mistake of law is no defense.”) (citation

omitted); accord Commonwealth v. Cline, 177 A.3d 922, 926 (Pa. Super.

2017) (citation omitted), appeal denied, 187 A.3d 210 (Pa. 2018).

      Appellant’s reliance on Commonwealth v. Namack, 663 A.2d 191 (Pa.

Super. 1995) to compel a different outcome is unavailing. There, the defense

was premised on a mistake of fact, rather than a mistake of law. We noted in

Namack that “a bona fide, reasonable mistake of fact may, under certain

circumstances, negate the element of criminal intent.” Id. at 194. We ruled

that the evidence was insufficient to support defendant’s conviction for defiant

trespass where he presented evidence that he and his family had used a trail

across his neighbor’s property for many years, and his attorney advised him

that he had a legal right to use the trail despite his neighbor’s protests.

Because Appellant here asserts a mistake of law in his belief that the no-

filming condition was unconstitutional, such a mistake is legally insufficient to

negate the element of intent for purposes of defiant trespass. Accordingly, he

is not entitled to relief.

      Lastly, Appellant argues that the trial court abused its discretion in

answering the last question posed by the jury prior to the jury returning a

guilty verdict.




                                     - 19 -
J-A03033-20



      “When a court instructs the jury, the objective is to explain to the jury

how it should approach its task and the factors it should consider in reaching

its verdict.”   Commonwealth v. Chambers, 980 A.2d 35, 49 (Pa. 2009)

(quotations omitted).    “In examining jury instructions, our [standard] of

review is to determine whether the trial court committed a clear abuse of

discretion or an error of law controlling the outcome of the case.” Id. at 50

(quotations omitted). “A charge will be found adequate unless the issues are

not made clear, the jury was misled by the instructions, or there was an

omission from the charge amounting to a fundamental error.” Id. Moreover,

“[i]n reviewing a challenge to a jury instruction the entire charge is

considered, not merely discrete portions thereof. The trial court is free to use

its own expressions as long as the concepts at issue are clearly and accurately

presented to the jury.” Commonwealth v. Eichinger, 915 A.2d 1122, 1138

(Pa. 2007) (quotations omitted).

      Here, our review of the trial transcript reveals that the trial court

instructed the jury on defiant trespass as follows:

      To find the defendant guilty of this offense you must find the
      following elements have been established beyond a reasonable
      doubt. First, that the defendant entered or remained in the
      [Lobby]. Second, that notice again[st] trespass was given by
      actual communication to the defendant.           Third, that the
      defendant knew that he had no permission from the owner
      or the authorized person after being told to leave. Fourth,
      that the defendant defied an order personally communicated to
      him by the owner or other authorized person. If after considering
      all the evidence you find the Commonwealth has established these
      elements beyond a reasonable doubt you should find the
      defendant guilty of criminal trespass by a defiant trespasser.




                                     - 20 -
J-A03033-20


      If not, then you must find him not guilty. The defendant cannot
      be guilty of criminal trespass by defiant trespasser if you find
      either of the following:

      That the location was open to the public at the time and the
      defendant complied with all lawful conditions imposed on access
      to remaining in the premises or that the defendant reasonably
      believed that the owner or other authorized person would have
      permitted him to enter or remain on the property.

N.T. Trial, 4/2/19, at 69-70 (emphasis added). During deliberation, the jury

asked the trial court, “With or without a sign present does the officer have the

right or authority to ask [Appellant] to stop the recording in the area in the

police station? Second question, if so, does he then have the authority to

arrest or ask [Appellant] to leave for not complying?” Id. at 75-76. The trial

court responded:

      The officer has a right to ask somebody to leave a public area if
      they were being disruptive. Being disruptive is a question of
      fact for you to decide and if he has the right to ask him to leave
      for being disruptive, then he has a right to take whatever actions
      are necessary to force compliance with that. That’s about the only
      way I can explain it to you. He has a right to be in a public area
      unless he’s doing something disruptive.             Whether or not
      somebody is disruptive is a question of fact. If he’s being
      disruptive, then the officer has a right to ask him to leave or arrest
      or whatever he has to do.

Id. at 76 (emphasis added).

      Reviewing the totality of the trial court’s instruction, it is clear that the

court did not abuse its discretion as the charge was adequate. We recognize

that the court could have been more precise in answering the jury’s last

question.   Instead of instructing the jury that it needed to find whether

Appellant was disruptive, the court would have been more accurate in

instructing the jury, as it had done previously during trial, that it needed to

find whether Appellant had violated a condition upon his presence in the

                                      - 21 -
J-A03033-20



Lobby. We, however, find this error to be non-prejudicial. As mentioned, the

trial court previously provided the jury with proper instructions on all elements

of defiant trespass. See N.T. Trial, 4/2/19, at 69-70. Additionally, as the

Commonwealth points out, the trial court’s use of the term disruptive did not

prejudice Appellant and Appellant does not explain how he was prejudiced.

Rather, the use of the term disruptive was more beneficial to the defense

because the jury analyzed the term in the context of all evidence presented

at trial, including the video of the incident. The trial evidence shows only that

Appellant   refused   Corporal   McGee’s         repeated   calls   to   stop   filming.

Accordingly, when viewed in its entirety, the trial court’s charge to the jury

was not erroneous so as to warrant a new trial.             See Commonwealth v.

Jones, 858 A.2d 1198, 1201 (Pa. Super. 2004) (“A verdict will not be set

aside if the instructions of the trial court, taken as a whole, and in context,

accurately set forth the applicable law.”); see also Commonwealth v.

Pursell, 724 A.2d 293, 314 (Pa. 1999) (“Error cannot be predicated on

isolated excerpts of the charge . . . it is the general effect of the charge that

controls.”); Commonwealth v. Mickens, 597 A.2d 1196, 1204–05 (Pa.

Super. 1991) (noting that when viewed in its entirety, an isolated

misstatement is insignificant where it fails to prejudice the appellant, and the

charge is otherwise free of errors.).

      Moreover, relying on Commonwealth v. White, 492 A.2d 32 (Pa.

Super. 1985), Appellant challenges the trial court’s instruction to the jury that

it was “permitted to find [him] guilty of defiant trespass if [it] believed he was

                                        - 22 -
J-A03033-20



being disruptive.” Appellant’s Brief at 29. Appellant argues that, if Corporal

McGee believed he was being disruptive, he should have charged him with a

crime related to the disruption.

       In White, the defendant was terminated from a Ford Aerospace Plant

and told that if he wished to be reinstated he would have to take a medical

leave of absence. The defendant was given two days to decide whether to do

so. The next day, the defendant went to the plant gate used by employees,

visitors, business invitees, customers, job applicants, and retirees seeking

medical information, and where it was normal for employees, their

dependents, and retirees to come to request medical forms.          The former

employee was asked to leave, but stated he would not leave until he spoke to

the company’s Senior Labor Relations Representative about requesting

medical leave and forms.            After speaking with the representative, the

defendant was twice asked to leave again, and upon his refusal, was arrested.

The defendant was found guilty of defiant trespass. On appeal, however, we

reversed, finding he had an affirmative defense under Section 3503(c)(2),

which we noted was an adoption of Model Penal Code (“Code”) Section 221.2.6

Citing the notes to Section 221.2 of the Code, we stated:

       The primary objective is to exclude criminal prosecution for
       mere presence of a person in a place where the public generally
____________________________________________


6 While Section 3503(c)(2) derived from the Model Penal Code, its notes and
comments are not binding on this Court. See Commonwealth v. Brown,
375 A.2d 331, 334 n. 4 (Pa. 1977) (while comments to Model Penal Code may
be helpful in interpreting statutes, they were not specifically adopted by the
legislature and therefore are not binding).

                                          - 23 -
J-A03033-20


      is invited. Persons who become undesirable by virtue of disorderly
      conduct may of course be prosecuted for that offense. The Section
      is not intended to preclude resort by the occupants to civil
      remedies for trespass, including his privilege, whatever it may be,
      of barring entry or ejecting.

White, 492 A.2d at 35 (emphasis added). The White Court found that the

plant gate area was open to the public for the specific purpose for which the

defendant was there and found “no evidence that the defendant failed to

comply with any lawful condition imposed on his access to those premises or

in any other way ‘breached the peace.’” Id. at 36. Based on these findings,

the court held that the fact that plant management revoked the defendant’s

invitation to be on the premises was not sufficient to remove the defendant

from the protection of Section 3503(c)(2). Id. The defendant was charged

for his mere presence in a place where the public generally is invited.

      As stated, in White the defendant’s mere presence was criminalized.

There, [t]he Commonwealth presented no evidence that the defendant failed

to comply with any lawful condition imposed on his access to those premises.”

Id. at 36. Here, however, Appellant deliberately failed to comply with a lawful

condition for remaining in the Lobby when he refused Corporal McGee’s

repeated warnings to stop filming.     See Trial Court Order, 7/5/19, at ¶ 5

(Appellant’s “conduct amounted to an affirmative refusal to comply with a

condition on presence.”). If Appellant had complied, according to Corporal

McGee’s testimony, he would have been permitted to remain in the Lobby.

Accordingly, Appellant’s reliance on White is misplaced, as the facts

underlying this case are distinguishable.



                                     - 24 -
J-A03033-20



      In sum, we conclude that (1) the no-filming condition imposed in the

Lobby passes constitutional muster; (2) the offense of defiant trespass was

not unconstitutional as applied to Appellant; (3) the Commonwealth presented

sufficient evidence beyond a reasonable doubt to establish that Appellant

possessed the necessary mens rea to commit defiant trespass; and (4) the

trial court did not abuse its discretion in instructing the jury. Thus, we affirm

Appellant’s judgment of sentence.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/05/2020




                                     - 25 -